Title: To John Adams from James Mann, 28 October 1799
From: Mann, James
To: Adams, John



October 28th 1799.

To whom it may concern
This certifies that Ebenezer Coddington Thayer of Braintree sustains an unblemished reputation. After the honorary degrees of Harvard College had been conferred upon him, he has the usual time persued the study of the theory and practice of Physic with the greatest proficiency. And I can with confidence add, that should he be indulged a surgeon’s birth in the Army or Navy of the United States; for one of which he contemplates applying; he will do honor to himself & give satisfaction to those, whose office it may be to grant him the appointment.
James MannPhysician and Surgeon to the 3d. Massts. Regt. 2d. Brigd. and 1st: Division of Militia